Citation Nr: 0201449	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  96-46 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left radius and ulna, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a fracture 
of the left radius and ulna are manifest by mild restriction 
of forearm pronation and supination, full forearm flexion and 
extension, without non-union, false movement or ankylosis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the left radius and 
ulna have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5213 (2001); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the current 10 percent 
evaluation assigned for residuals of a fracture of the left 
radius and ulna does not adequately reflect the severity of 
that disability.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by an August 1996 
statement of the case, and supplemental statements of the 
case dated in February 1998 and May 2000.  VA has also 
conducted relevant examinations, and obtained medical 
opinions and treatment records.  In November 1999 
correspondence, the RO requested that the veteran identify 
medical care he had received for the residuals of a fracture 
of the left radius and ulnar, and complete and return 
authorizations allowing VA to obtain treatment records.  The 
veteran did not respond.  During the pendency of the appeal, 
VA scheduled the veteran for two hearings, both of which he 
canceled.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

Service medical records disclose that the veteran was seen in 
March 1944 for an injury to the left wrist sustained when he 
caught his arm between two gasoline drums he was unloading.  
The injury was described as a contusion with a possible 
fracture.  X-rays were interpreted as negative.  

The veteran was granted service connection for a healed 
fracture of the right (sic) wrist by an August 1945 rating 
decision.  The evaluation was 10 percent.  An April 1950 
rating decision denied an increased evaluation, and 
characterized the disability as healed fracture, left 
forearm, with weakness.  An October 1991 rating decision 
characterized the disability as fracture of the left radius 
and ulna, with deformity and weakness of the left forearm.  
The rating decision affirmed the 10 percent evaluation, under 
Diagnostic Code 5213 (previously rated under Diagnostic Code 
5307).  The 10 percent evaluation remains in effect.  

Relevant evidence dated during the appeal period includes the 
report of a May 1995 VA orthopedic examination.  The report 
notes that over the years the veteran had developed pain in 
the left wrist with weakness of grip on the left side.  He 
had a stroke with left-sided weakness in 1991.  

On current physical examination, the veteran's elbow range of 
motion was normal.  The veteran was right-handed.  Left wrist 
extension was to 60 degrees with flexion to 85 degrees.  
Pronation and supination was full bilaterally.  Grip was weak 
on the left, but it was noted that this might be due to the 
cerebrovascular accident.  Radiographic examination showed 
consolidated fractures of the distal radius and ulna, about 
three inches proximal to the wrist joint.  There was a 15 
degrees bowing of the radius, apex volarward.  Radial length 
was preserved.  There was minor intercarpal osteoarthritis 
involving the left wrist.  The elbow joint was well-
preserved.  The pertinent impression was status post 
fractures of the left radius and ulna, with moderate 
osteoarthritis of he left wrist.  

VA treatment records show that the veteran sustained a 
fracture of the left Colles in a fall January 1997.  He 
underwent a closed reduction under anesthesia.  The final 
diagnosis was left Colles fracture.  A March 1997 follow-up 
report states that the veteran's range of motion was fairly 
good with about 75 percent of "contralateral" [i.e. the 
right side].  Radiographic examination showed that the 
fracture had healed with some shortening of the [unclear].  
The impression was fairly good results.  

The veteran underwent another VA orthopedic examination in 
March 2000.  The report states that an extensive claims file 
was reviewed for the preparation of the report.  The examiner 
stated that on taking the veteran's history, it was evident 
that he was fairly substantially demented.  He had an 
extremely poor memory and tended to ramble and wander in his 
thoughts.  In the latter part of the examination the 
veteran's wife was present but seemed to provide little 
useful information.  The presence of the claims file was 
therefore extremely important.  The veteran's history 
appeared to be very much at odds with the documentation in 
the claims file.  The examiner stated that the examination 
request specifically mentioned the need for evaluation of the 
left radius and ulna disability.  During the evaluation, the 
veteran did not even mention or complain about the left 
forearm, wrist or hand, only the left shoulder and both 
knees.  

The veteran's records documented a stroke in 1991, affecting 
the left side of the veteran's body.  Subsequent evaluations 
indicated some weakness, atrophy and incoordination of the 
left side. 

Current general physical examination revealed some poor 
coordination and decreased rapid alternating motions on the 
left side, consistent with a prior cerebral vascular 
accident.  Specific examination of the left elbow noted it 
had "unrestricted" range of motion, with extension to 180 
degrees and flexion to 140 degrees (sic).  Examination of the 
left forearm revealed "mild restriction" of pronation and 
supination.  Left forearm pronation was to 70 degrees, with 
supination was to 70 degrees.  Examination of the left wrist 
revealed a deformity of the left distal radius consistent 
with a mild Colle's malunion.  The examiner noted that the 
veteran had sustained a fall at home in January 1997, with a 
Colle's fracture with closed reduction and cast treatment 
that healed in somewhat malunion.  Range of motion of the 
left wrist was dorsiflexion to 75 degrees and palmar flexion 
to 55 degrees.  Range of motion of the fingers appeared 
essentially normal with the ability to form a fist and extend 
the digits fully.  

The examiner stated that radiographic examination revealed an 
old healed and remodeled fracture of the left radius, near 
the junction of the middle and distal third, with very mild 
residual angulation apex volarly, approximately 10 degrees.  
In addition, there was deformity of the distal radius with 
shortening and dorsal inclination of the distal articular 
surface, consistent with a mild to moderate Colle's malunion.  
Mild degenerative changes were visible in some of the carpal 
bones.  

The final pertinent diagnosis was healed fracture, left 
radial shaft, with mild angulation, service connected from 
1940's; Colle's fracture, left distal radius, January 
"1977," with moderate malunion. 

In a discussion, the examiner noted that the May 1995 VA 
orthopedic examination found that the veteran's left elbow 
range of motion was normal, the left wrist lacked 10 degrees 
of extension, and there was normal flexion and full pronation 
and supination.  There was some weakness of grip on the left 
side but this was thought to be related to cerebral vascular 
accident rather than specific service-connected injury.  
Consequently, the evaluation of the veteran's left upper 
extremity was compounded by a number of factors.  There was 
the original injury in the 1940's with closed fracture of the 
radius.  There was a cerebral vascular accident involving the 
left side of the body (with residual still present today) in 
1991, and the Colle's fracture, with significant Colle's 
malunion from 1997.  It would appear that the decreased 
pronation and supination, as well as some of the decreased 
flexibility of the wrist, related to the Colle's fracture 
rather than the original injury, since these injuries were 
not present in 1995, prior to the Colle's fracture.  The 
appearance of the fracture of the radius was within 
acceptable limits to permit full pronation and supination and 
more or less normal function, as documented on examination in 
1995.  Consequently, the examiner expressed the opinion that 
the weakness, stiffness and disability with the left forearm 
and wrist appeared to be related to the Colle's fracture and 
the stroke, and only mildly to the original injury in the 
service.  In summary, regarding the left upper extremity 
service-connected fracture, the examiner stated that he could 
find no persuasive evidence of increased disability in the 
left upper extremity as the result of the service-connected 
injury.  There was clear aggravation by a non-service-
connected stroke in 1991, as well as a non-service-connected 
Colle's fracture with moderate malunion in 1997.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran has been diagnosed with osteoarthritis, 
established by radiographic examination, even prior to the 
1997 Colle's fracture.  Degenerative (osteoarthritis) 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  When 
the limitation of motion for the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of 2 or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's residuals of a fracture of the left radius and 
ulna are currently evaluated under Diagnostic Code 5213.  
Impairment of pronation of the minor forearm is evaluated as 
20 percent disabling when motion is lost beyond the last 
quarter of the arc, and the hand does not approach full 
pronation.  Diagnostic Code 5213.  Normal forearm range of 
motion is from zero degrees to 80 degrees and forearm 
supination is from zero degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.

As noted in the October 1999 remand, several other diagnostic 
codes potentially apply to disabilities of the elbow, forearm 
and wrist.  According to the Rating Schedule, a 30 percent 
evaluation is warranted by favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees.  Diagnostic 
Code 5205.  

Limitation of flexion of the minor forearm to 90 degrees, or 
limitation of extension of the minor forearm to 75 degrees, 
warrants a 20 percent evaluation.  Diagnostic Codes 5206 and 
5207.  Limitation of extension of either forearm to 100 
degrees and extension to 45 degrees warrants a 20 percent 
evaluation.  Diagnostic Code 5208.  

Impairment of either flail joint consisting of joint fracture 
with marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius warrants a 20 
percent evaluation.  Diagnostic Code 5209.  

Nonunion of the minor radius and ulna with false flail joint 
warrants a 40 percent evaluation.  Diagnostic Code 5210.  
Impairment of the minor ulna consisting of nonunion in the 
upper half, with false movement and nonunion in the lower 
half, warrants a 20 percent evaluation.  Diagnostic Code 
5211.  Impairment of the minor radius consisting of nonunion 
in the lower half with false movement and nonunion in the 
upper half warrants a 20 percent evaluation.  Diagnostic Code 
5212.  

Favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees dorsiflexion is evaluated as 20 percent disabling.  
Diagnostic Code 5214.  Limitation of motion of the minor 
wrist does not warrant an evaluation in excess of 10 percent.  
Diagnostic Code 5215.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's 
residuals of a fracture of the left radius and ulna.  In so 
finding, the Board first notes that the medical evidence 
demonstrates that the veteran is right handed and that his 
left forearm and wrist are his minor upper extremity.

Turning to the diagnostic codes, the Board observes that 
pronation and supination of the veteran's left forearm were 
full in May 1995, and characterized by only "mild 
restriction" in March 2000.  Even assuming that the mild 
restriction shown in March 2000 was solely due to the 
veteran's service-connected fracture (an assumption 
inconsistent with the record, as discussed below), pronation 
and supination each remained to 70 degrees.  Accordingly, an 
evaluation in excess of 10 percent would not be warranted 
under Diagnostic Code 5213.  

The veteran's forearm flexion and extension were full on 
examination in May 1995 and March 2000.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Codes 5206 through 5208.  

On examination in May 1995, the veteran's left elbow joint 
was noted to be well-preserved.  The March 2000 examination 
report is negative for any impairment, such a fracture, of 
the left elbow.  Further, neither examination found an 
ununited fracture of the head of the radius.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5209.

Non-union, with false flail joint or false movement, of the 
radius or ulna was not detected during the May 1995 or March 
2000 examinations.  Accordingly, an evaluation in excess of 
10 percent is not warranted by Diagnostic Codes 5210 through 
5212.  

Ankylosis of the wrist was not noted in May 1995 or March 
2000.  Accordingly, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5214 or 5215.  

The Board recognizes the potential application of Deluca, 8 
Vet. App. at 202.  However, in the March 2000 report the 
examiner clearly expressed the opinion that the veteran's 
decreased pronation and supination, as well as decreased 
flexibility of the wrist, were related to the January 1997 
non-service-connected Colle's fracture, not the original 
service-connected injury.  The examiner also opined that the 
weakness, stiffness and disability of the veteran's left 
forearm and wrist appeared to be related to the Colle's 
fracture and the stroke, and only mildly to the original 
injury in the service.  The examiner summarized that he could 
find no persuasive evidence of increased disability in the 
left upper extremity as the result of the service-connected 
injury.  He noted that there was clear aggravation by a non-
service-connected stroke in 1991, as well as a non-service-
connected Colle's fracture with moderate malunion in 1997.  

The Board finds that the opinions set forth in the March 2000 
VA examination report as to the issue of the current severity 
of the veteran's service-connected residuals of fracture of 
the left radius and ulna are entitled to great probative 
weight.  The physician reviewed the claims file in its 
entirety, and supported his conclusions with detailed 
rationales.  In light of these probative medical opinions, 
the Board finds that the functional impairment and pain 
caused by the veteran's service-connected residuals of a 
fracture of the left radius and ulna are appropriately 
addressed by the current 10 percent evaluation under 
Diagnostic Code 5213 and additional compensation for pain on 
use is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca, 8 Vet. App. at 202.

Finally, the Board acknowledges that in a May 2000 rating 
decision, the RO declined to send this claim to the VA 
Central Office for additional compensation under 38 C.F.R. 
§ 3.321.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria, Diagnostic Codes 
5205 through 5215.  There is no evidence in the claims file 
that the veteran's service-connected residuals of a fracture 
of the left radius and ulna have required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file that because of his service-connected residuals 
of a fracture of the left radius and ulna, the veteran has 
been uniquely economically harmed beyond the degree of 
disability anticipated at the current 10 percent evaluation.  
The veteran has submitted no employment records referring to 
any poor job performance or accidents stemming from his 
service-connected residuals of a fracture of the left radius 
and ulna.  

Finally, the Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's service-connected residuals of a 
fracture of the left radius and ulna are exceptional in 
nature or cause a marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As there is no objective 
evidence showing that the veteran's service-connected 
residuals of a fracture of the left radius and ulna have a 
substantial impact on his occupational abilities that is not 
otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a fracture of the left radius and ulna is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

